                      1     GENTILE CRISTALLI
                            MILLER ARMENI SAVARESE
                      2     PAOLA M. ARMENI
                            Nevada Bar No. 8357
                      3     E-mail: parmeni@gcmaslaw.com
                            410 South Rampart Blvd., Suite 420
                      4     Las Vegas, Nevada 89145
                            Tel: (702) 880-0000
                      5     Fax: (702) 778-9709
                            Attorney for Defendant Andrew Eloy Lozano
                      6
                                                          UNITED STATES DISTRICT COURT
                      7
                                                                DISTRICT OF NEVADA
                      8
                            UNITED STATES OF AMERICA,                            Case No.: 2:16-cr-00265-GMN-CWH-5
                      9
                                             Plaintiff,
                    10

                    11      vs.                                                  STIPULATION AND ORDER TO
                                                                                 CONTINUE MOTION TO SUPPRESS
                    12       ANDREW ELOY LOZANO,                                 WIRETAP DEADLINE (FIRST
                                                                                 REQUEST)
                    13                                    Defendant.
                    14
                                     IT IS HEREBY STIPULATED by and between Defendant, Andrew Eloy Lozano, by and
                    15
                            through his counsel Paola M. Armeni, Esq., and the Plaintiff, United States of America, by and
                    16
                            through counsel Dayle Elieson, United States Attorney, and Cristina D. Silva, David N. Karpel,
                    17
                            Christopher Burton and Daniel Schiess, that the motion to suppress wiretaps deadline currently
                    18
                            scheduled for September 13, 2018, be vacated (for this Defendant only) and reset to a Forty-Five
                    19
                            (45) day deadline.
                    20
                                     IT IS FURTHER STIPULATED AND AGREED that the deadline for any and all
                    21
                            responses to said motions be filed in conjunction with Order Regarding Pretrial Procedure. See
                    22
                            LCR 12-1.
                    23
                                     IT IS FURTHER STIPULATED AND AGREED that the deadline for filing any and
                    24
                            all replies to said responses be filed in conjunction with Order Regarding Pretrial Procedure. See
                    25
                            LCR 12-1.
                    26
                                     This Stipulation is entered into for the following reasons:
                    27
                                  1. The current pretrial motion to suppress wiretaps deadline is September 13, 2018.
                    28
    Gentile Cristalli
Miller Armeni Savarese
    Attorneys At Law                                                        1 of 4
410 S. Rampart Blvd. #420
  Las Vegas, NV 89145
     (702) 880-0000
                      1        2. Counsel for Mr. Lozano was appointed counsel on August 28, 2018.

                      2        3. As of the date of this stipulation, counsel for Mr. Lozano has not received discovery. She

                      3     is awaiting receipt of it from her client who is working with the detention facility to get it mailed

                      4     out.

                      5        4. Since discovery has not been received, counsel for Mr. Lozano is unable to access the

                      6     merits of a motion to suppress nor draft the actual motion if such a motion is deemed necessary.

                      7        5. Additionally, counsel for Mr. Lozano is currently set to commence two trials United

                      8     States of America vs. Barbara Stephanie Lizardo, Case No.: 2:17-cr-00021-JCM-GWF-4 and

                      9     Angel Landeros and Amelia Villalba vs. Las Vegs Metropolitan Police Department, et al., Case

                    10      No.: 2:14-cv-01525-JCM-CWH on Judge Mahan’s September 24, 2018 three week trial stack.

                    11      As a result, counsel for Lozano needs additional time to review the discovery when received and

                    12      then draft if necessary a motion to suppress.

                    13         6.     Mr. Andrew Eloy Lozano, has appeared in this case and is in custody and along with the

                    14      government agrees to a continuance.

                    15         7. The additional time requested herein is not sought for purposes of delay and the denial of

                    16      this request for a continuance could result in a miscarriage of justice.

                    17             8. For all the above-stated reasons, the ends of justice would be best served by the

                    18      continuance of the motion to suppress wiretap deadline.

                    19         9. This is the first request for an extension of time to file the motion to suppress wiretaps.

                    20      DAYLE ELIESON                                       GENTILE CRISTALLI
                            UNITED STATES ATTORNEY                              MILLER ARMENI SAVARESE
                    21      DISTRICT OF NEVADA

                    22      DATED this 12th day of September, 2018.             DATED this 11th day of September, 2018.

                    23      /s/ Daniel Schiess                                  /s/ Paola M. Armeni
                            CRISTINA D. SILVA                                   PAOLA M. ARMENI
                    24      DAVID N. KARPEL                                     Attorney for Defendant,
                            CHRISTOPHER BURTON                                  ANDREW ELOY LOZANO
                    25      DANIEL SCHIESS
                            Attorneys for Plaintiff,
                    26      UNITED STATES OF AMERICA

                    27

                    28
    Gentile Cristalli
Miller Armeni Savarese
    Attorneys At Law                                                        2 of 4
410 S. Rampart Blvd. #420
  Las Vegas, NV 89145
     (702) 880-0000
                      1                                   UNITED STATES DISTRICT COURT

                      2                                          DISTRICT OF NEVADA
                      3     UNITED STATES OF AMERICA,                            Case No.: 2:16-cr-00265-GMN-CWH-5
                      4                      Plaintiff,
                      5
                            vs.                                                  ORDER GRANTING STIPULATION AND
                      6                                                          ORDER TO CONTINUE MOTION
                             ANDREW ELOY LOZANO,                                 DEADLINE DATES FOR WIRETAP
                      7                                                          (FIRST REQUEST)
                                                          Defendant.
                      8

                      9                     FINDINGS OF FACT, CONCLUSION OF LAW AND ORDER
                    10
                                      Based on the pending Stipulation of counsel, and good cause appearing therefore, the
                    11
                            Court hereby finds that:
                    12
                                                                CONCLUSIONS OF LAW
                    13
                                  Based on the fact that counsel has agreed to a continuance, the Court hereby concludes that:
                    14
                                   1. The current pretrial motion to suppress wiretaps deadline is September 13, 2018.
                    15
                                   2. Counsel for Mr. Lozano was appointed counsel on August 28, 2018.
                    16
                                   3. As of the date of this stipulation, counsel for Mr. Lozano has not received discovery. She
                    17
                            is awaiting receipt of it from her client who is working with the detention facility to get it mailed
                    18
                            out.
                    19
                                   4. Since discovery has not been received, counsel for Mr. Lozano is unable to access the
                    20
                            merits of a motion to suppress nor draft the actual motion if such a motion is deemed necessary.
                    21
                                   5. Additionally, counsel for Mr. Lozano is currently set to commence two trials United
                    22
                            States of America vs. Barbara Stephanie Lizardo, Case No.: 2:17-cr-00021-JCM-GWF-4 and
                    23
                            Angel Landeros and Amelia Villalba vs. Las Vegs Metropolitan Police Department, et al., Case
                    24
                            No.: 2:14-cv-01525-JCM-CWH on Judge Mahan’s September 24, 2018 three week trial stack.
                    25
                            As a result, counsel for Lozano needs additional time to review the discovery when received and
                    26
                            then draft if necessary a motion to suppress.
                    27

                    28
    Gentile Cristalli
Miller Armeni Savarese
    Attorneys At Law                                                        3 of 4
410 S. Rampart Blvd. #420
  Las Vegas, NV 89145
     (702) 880-0000
                      1         6. Mr. Andrew Eloy Lozano, has appeared in this case and is in custody and along with the

                      2     government agrees to a continuance.

                      3         7. The additional time requested herein is not sought for purposes of delay and the denial of

                      4     this request for a continuance could result in a miscarriage of justice.

                      5         8. For all the above-stated reasons, the ends of justice would be best served by the

                      6     continuance of the motion to suppress wiretap deadline.

                      7         9. This is the first request for an extension of time to file the motion to suppress wiretaps.

                      8         10. The ends of justice are served by granting said continuances and outweigh the best

                      9     interest of the public and the Defendant’s right to a speedy trial, since the failure to grant said

                    10      continuances would be likely to result in a miscarriage of justice, as it would deny the parties

                    11      herein sufficient time, and the opportunity, within which to effectively and thoroughly prepare

                    12      and file pretrial motions, responses, and replies, taking into account the exercise of due diligence.

                    13                                                    ORDER

                    14              IT IS FURTHER ORDERED by and between the parties herein, the deadlines for filing

                    15                                                                      29
                            of any and all pretrial motions are hereby due on or before the _____        October
                                                                                                  day of ____________,

                    16      2018.

                    17             IT IS FURTHER ORDERED that the deadlines for filing of responsive pleadings, are
                                                          5                November
                    18      hereby due on or before the ________ day of ______________, 2018.

                    19              IT IS FURTHER ORDERED that the deadlines for filing any and all replies to
                                                                                 9                 November
                    20      dispositive motions, are hereby due on or before the ________ day of ______________, 2018.

                    21                          17
                                    DATED this _____           October
                                                     day of ___________________, 2018.

                    22
                                                                           ___________________________________
                    23                                                     UNITED STATES DISTRICT COURT JUDGE
                                                                           CASE NO.: 2:16-cr-00265-GMN-CWH-5
                    24

                    25

                    26
                    27

                    28
    Gentile Cristalli
Miller Armeni Savarese
    Attorneys At Law                                                       4 of 4
410 S. Rampart Blvd. #420
  Las Vegas, NV 89145
     (702) 880-0000
